The evidence for the state was sufficient to make the question of a felonious taking one for the jury, and hence the general charge, as requested by defendant, was properly refused.
There is no principle of law better settled than that a defendant cannot by his declarations, make evidence for himself, and hence it was not competent for defendant to prove what defendant told McKensie, his employer, some time in February, regarding the hog alleged to have been stolen.
The questions propounded to defendant, while he was testifying as a witness, to which objections were made by the state and sustained by the court, called for hearsay testimony, and the rulings were proper.
There is no error in the record, and the judgment is affirmed.
Affirmed. *Page 350